[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY. {¶ 1} This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
 {¶ 2} On July 30, 2002, defendant-appellant Donald Newman was driving his vehicle in the city of Cincinnati, Ohio. Newman was cited for weaving, a minor misdemeanor, in violation of Cincinnati Municipal Code 506-76. His case was tried on October 4, 2002. Witnesses were heard, and the court found Newman guilty and imposed a fine of twenty dollars and costs.
 {¶ 3} In his sole assignment of error, Newman contends that the trial court erred in granting his motion for summary judgment. Because Newman's conviction arose from a criminal proceeding, no such motion was filed or granted. Furthermore, Newman's brief fails to set forth any claimed error by the court below that would warrant reversal. Moreover, Newman has failed to provide a complete transcript of the trial, so no error can be demonstrated by a review of the record. Pursuant to App.R. 12, when this court determines that no error prejudicial to the appellant is assigned or argued in the brief, the appellee is entitled to have the final judgment of the trial court affirmed.1 That being the case here, we affirm the judgment of the trial court.
 {¶ 4} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Sundermann, P.J., Hildebrandt and Gorman, JJ.
1 See Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197,400 N.E.2d 384.